Citation Nr: 0519322	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left thigh muscle 
disability.

2.  Entitlement to service connection for a left hamstring 
disability.

3.  Entitlement to service connection for trochanter 
bursitis, left hip.

4.  Entitlement to a rating in excess of 10 percent for a 
scar, left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The case was previously before the Board in May 2004, when it 
was remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board.

In December 2003, a videoconference hearing was held before a 
Member of the Board.  A transcript of the hearing testimony 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran does not have a left thigh muscle disorder as 
a result of his service.

2.  The veteran does not have a left hamstring disorder as a 
result of his service.

3.  The veteran does not have trochanter bursitis of the left 
hip as a result of his service, nor was it caused or 
aggravated by a service-connected disorder.

4.  The veteran's left thigh scar is superficial and measures 
approximately 40 square centimeters.

CONCLUSIONS OF LAW

1.  A left thigh muscle disorder was not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

2.  A left hamstring disorder was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

3.  Trochanter bursitis of the left hip was not incurred or 
aggravated during the veteran's active military service, nor 
is it proximately due to, the result of, or aggravated by 
service-connected post-operative residuals of osteomyelitis 
of the left femur.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2004).

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected scar of the left thigh 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(effective prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in October 2002; the statement of the 
case dated in April 2003; the supplemental statement of the 
case dated in November 2004; and the letters dated in May 
2004 and February 2005.  These documents included a summary 
of the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination regarding the issues decided herein has 
been obtained in this case.  The available medical evidence 
is sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

I.	Service connection claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  The Court has held 
that when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

A.	Left thigh muscle and left hamstring disorders.

The veterans service records do not show treatment for, or a 
diagnosis of, a left thigh muscle disorder or a left 
hamstring disorder.  The post-service medical evidence 
includes an October 2004 VA examination, which revealed no 
evidence of either a thigh muscle disorder or a left 
hamstring disorder.

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the service medical records do not 
show treatment for, or a diagnosis of, a left thigh muscle or 
hamstring disorder.  Further, none of the post-service 
medical evidence contains a diagnosis of either disorder.  In 
summary, there is no competent evidence of record showing 
that he currently has the claimed conditions, or that the 
claimed conditions are related to his service.  The Board 
therefore finds that the preponderance of the evidence is 
against the claims, and that they must be denied.

B.	Trochanter bursitis of the left hip.

With respect to trochanter bursitis of the left hip, the 
Board notes that the veteran's service medical records 
reflect treatment for left hip pain in September 1964, with a 
diagnosis of bursitis.  However, there is no record of 
treatment for trochanter bursitis of the left hip for over 30 
years following service, until June 2004, when "suspected 
left greater trochanteric bursitis" was noted.  The Board 
finds that the lack of evidence of treatment for the 
disability for this long period following service weighs 
against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

Moreover, at the time of an October 2004 VA examination, an 
x-ray showed only minimal degenerative changes about the 
hips.  A diagnosis of trochanter bursitis of the left hip was 
not made.  Further, there is no evidence that degenerative 
changes of the hips are related to service or to service-
connected post-operative residuals of osteomyelitis of the 
left femur.  Moreover, there is no evidence that arthritis 
became manifest to a compensable degree within one year after 
the veteran's military service ended, so as to be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Conclusion.  The Board has considered the veteran's written 
and oral testimony submitted in support of his claim.  His 
statements are not competent evidence of a diagnosis, or a 
nexus between the claimed condition and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims must be 
denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.	Increased Rating Claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  However, if the 
revised regulations are more favorable to the veteran, then 
an award of an increased rating based on a change in law may 
be granted retroactive to, but no earlier than, the effective 
date of the change, in this case, August 30, 2002.  See 
VAOPGCPREC 7-2003.

In a March 1967 1971 rating decision, the RO granted service 
connection for scar, left thigh from post operative 
osteomyelitis, and assigned a 10 percent rating under 
Diagnostic Code 7805, effective from the day after the 
veteran's release from service in January 1967.  By a rating 
dated in October 2002, the Diagnostic Code for the veteran's 
left thigh scar was changed from 7805 to 7802, and the 10 
percent rating was confirmed and continued under Diagnostic 
Code 7802.

Under the old regulations, Diagnostic Codes 7800 through 7805 
provide that scars are rated according to the location, type, 
characteristics, or, if none of the specific criteria apply, 
according to limitation of function of the affected part.  
Diagnostic Code 7800 provides a 10 percent disability rating 
for disfiguring scars of the head, face, or neck.  Diagnostic 
Codes 7801 and 7802 provide evaluations for scars resulting 
from burns.  Under Diagnostic Code 7803, a 10 percent 
disability rating will be assigned for superficial scars that 
are poorly nourished with repeated ulceration.  Under 
Diagnostic Code 7804, a 10 percent disability rating will be 
assigned for superficial scars that are tender and painful on 
objective demonstration.  Under Diagnostic Code 7805, a 
compensable disability rating for other scars is based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805 (as in effect prior to 
August 30, 2002).

Under the revised regulations, scars other than of the head, 
face, or neck, which is the case here, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 6 square inches (39 sq. cm.) warrant 
a 10 percent rating.  Area or areas exceeding 12 square 
inches (77 sq. cm.) warrant a 2 percent rating.

Diagnostic Code 7802 pertains to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 10 percent rating.

Under Diagnostic Code 7803, scars which are superficial and 
unstable warrant a 10 percent rating.

Under Diagnostic Code 7804, scars which are superficial and 
painful on examination warrant a 10 percent rating.

Under Diagnostic Code 7805, other scars will be rated based 
on limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  The current 10 percent evaluation is the highest 
schedular evaluation available under either version of 
Diagnostic Code 7802.

In the case at hand, the Board finds that the veteran is 
currently properly rated as 10 percent disabled for this 
disability.  In this regard, the Board notes, as above, that 
the veteran is currently receiving the highest schedular 
evaluation under either the old or the new versions of 
Diagnostic Code 7802, 7803, and 7804.  Further, no more than 
negligible limitation of motion attributable to the scar has 
been shown, such that a rating in excess of 10 percent under 
Diagnostic Code 7805 would be warranted.  In this regard, VA 
examination dated October 2004 showed that the veteran's 
service-connected scar did not prevent him from exhibiting a 
normal range of motion of the left knee and left hip.  
Indeed, the examiner noted that the scar did not cause any 
functional impairment, and was merely superficial.

Furthermore, there has been no evidence presented which 
indicates that the veteran's scar of the left thigh is deep 
or covers an area exceeding 12 square inches, such that a 
higher rating would be warranted under the revised Diagnostic 
Code 7801.  In this regard, the report of the aforementioned 
VA examination is particularly noted, which showed no 
significant elevation or depression of the scars, and no 
underlying tissue loss, as well as cited evidence above 
showing no limitation of motion.  In the absence of any 
findings of limitation of motion, or deep scarring, the Board 
finds that the veteran's scar warrants no more than a 10 
percent evaluation, the evaluation the veteran is currently 
receiving.

In addition, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the scars on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).

There is no objective evidence that the scar has resulted in 
a marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a left thigh muscle 
disability is denied.

Entitlement to service connection for a left hamstring 
disability is denied.

Entitlement to service connection for trochanter bursitis, 
left hip is denied.

Entitlement to a rating in excess of 10 percent for a scar of 
the left thigh is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


